Citation Nr: 1241320	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-05 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right L5 lumbar radiculopathy.

2.  Entitlement to an initial compensable rating for left maxillary sinusitis.

3.  Entitlement to an initial rating in excess of 10 percent for left L5-S1 radiculopathy.

4.  Entitlement to service connection for cervical spine disability, claimed as cervical strain, myositic, and spasms.

5.  Entitlement to service connection for  left thoracic outlet syndrome.

6.  Entitlement to service connection for right thoracic outlet syndrome.

7.  Entitlement to service connection for left carpal tunnel syndrome (CTS).

8.  Entitlement to service connection for right carpal tunnel syndrome (CTS).

9.  Entitlement to service connection for left cervical (C7) radiculopathy.

10.  Entitlement to service connection for fibromyalgia, to include as secondary to service connected chronic lumbar paravertebral myositic, dysthymia, and bilateral chondromalacia patella and degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to November 1986.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).  In July 2007, the Veteran filed a notice of disagreement with regard to the issues listed on the title page.  An appeal was ultimately perfected with the submission of a VA Form 9 in February 2009.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of entitlement to a higher initial rating for maxillary sinusitis and left radiculopathy as well as entitlement to service connection for cervical spine disability, bilateral thoracic outlet syndrome, bilateral carpal tunnel syndrome, left cervical radiculopathy, and fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and credible evidence shows that the Veteran's right lumbar radiculopathy is related to his service connected spine disability.


CONCLUSION OF LAW

The criteria for a separate grant of service connection for right lumbar radiculopathy as a component of the Veteran's service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In this decision, the Board awards service connection for right lumbar radiculopathy; which represents a complete grant with regard to the issue decided.  As such, no further notice or assistance is required to assist the Veteran in substantiating this claim.

Service Connection - Right L5 Lumbar Radiculopathy

Service connection will be granted for disability resulting from a disease or injury incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131.

To prevail on the issue of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternately, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection is currently in effect for degenerative disc disease and myositic thoracolumbar spine, dysthymic disorder, bilateral chondromalacia of the patella, left lumbar radiculopathy, sinusitis, and erectile dysfunction. 

Although the August 2006 VA examiner only diagnosed left lumbar radiculopathy, the Veteran has raised complaints of pain radiating to both legs.  He is competent to make such report of his observable symptomatology.  Moreover, 
the preponderance of the clinical record shows a diagnosis of bilateral radiculopathy.  See e.g., November 1994 VA examination, August 1995 electromyographic examination, October 2006 treatment record.  Thus, the Veteran has a current right lumbar radiculopathy diagnosis.  

Pursuant to 38 C.F.R. § 4.71a, Note (1) to the General Rating Formula for Diseases and Injuries of the Spine, neurologic abnormalities associated with a service-connected spine disability are to be separately evaluated.  Thus, a separate grant of service connection is warranted with regard to the radiculopathy in the right lower extremity.


ORDER

Service connection for right lumbar radiculopathy is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

Initial Rating Claims

The record indicates that the Veteran has chronic maxillary sinusitis with a history of a mass on the left side.  Although the service treatment records diagnosed left maxillary sinusitis, the rating criteria does not contemplate unilateral versus bilateral sinusitis.  Therefore, the Board finds that recharacterization of the issue as maxillary sinusitis is appropriate and contemplates bilateral symptoms.

To the extent that the Veteran has argued that the bilateral factor should apply to this disability, the Board notes that the bilateral factor is a tool for calculating an additional rating percentage in certain circumstances and for prioritizing disabilities- it is not a theory of entitlement.  Moreover, as the sinuses are not paired limbs or paired skeletal muscles, the bilateral factor does not apply.  See 38 C.F.R. § 4.26.  To the extent that the Veteran may have intended to reference the paired organs rule, which allows certain combinations of service-connected and non-service connected disabilities across organ pairs to be treated as if both were service connected for compensation purposes, the Board notes that sinuses are not one of the organ pairs contemplated by this rule.  See 38 U.S.C.A. § 1160; 38 C.F.R. § 3.383.

The Veteran's left maxillary sinusitis is currently rated as noncompensably (0 percent) disabling, under Diagnostic Code (DC) 6513.  38 C.F.R. § 4.97.  

The record currently contains an October 2006 statement from Dr. Alba Porrata-Doria of the Santurce Medical Mall indicating that the Veteran had been treated by her for sinusitis several times a year since 1997.  Unfortunately, this record does not specify the number of any incapacitating and non-incapacitating episodes per year, which are necessary details for assignment of a rating under Diagnostic Code (DC) 6513.

Additionally, the Veteran, through his representative, has argued that his symptoms of sinusitis and left radiculopathy have worsened.  Therefore new VA examinations that address the current severity of these conditions is necessary.

Service Connection Claims

In disability compensation claims, a VA medical examination is necessary when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in McLendon observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  Furthermore, "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, the record does not indicate that the Veteran underwent a cervical spine examination in conjunction with this claim despite multiple diagnoses of record and the Veteran's contention that this disability was caused by his service- connected disabilities.  Additionally, the Board notes that the Veteran's service treatment records reference an in-service fall down a flight of stairs.  The examiner is asked to consider whether an etiological link can be made between a current cervical spine disability and this injury before proceeding to a discussion of secondary causation.

This examiner is likewise asked to address the Veteran's claims of bilateral thoracic outlet syndrome, bilateral carpal tunnel syndrome (CTS), and cervical radiculopathy.  The record contains medical diagnoses of all of these conditions.  Thoracic outlet syndrome and cervical radiculopathy have not yet been addressed by a VA examiner.  While an August 2006 examiner did opine that the Veteran's CTS was not related to his service connected disabilities "since none of his service connected disabilities could possibly cause disease of the median nerve (CTS)," the Veteran has since been service-connected for right lumbar radiculopathy and this cervical spine examination may result in additional disabilities becoming service-connected.  Thus, a new opinion in light of the additional evidence is necessary to determine the relationship, if any, between the Veteran's CTS and these additional disabilities.  Alternately, if a positive medical nexus cannot be provide, additional rationale is needed to support the existing opinion.

Likewise, an August 2006 examiner found that the Veteran did not meet the criteria for a diagnosis of fibromyalgia, in contrast to the Veteran's earlier medical records, noting that his symptoms were more accurately attributed to other disabilities.  The diagnoses provided included service-connected and non-service connected disabilities.  To the extent that some of the Veteran's complaints associated with fibromyalgia may be attributed to non-service connected disabilities, an examiner should address the etiology of any such disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (finding that an appellant's claim is presumed to be based on his symptoms and not limited to a specific diagnosis).

Finally, these medical opinions must also address whether any of the claimed disabilities were aggravated by the Veteran's service connected disabilities, meaning made worse as shown by comparing the current disability to medical evidence created prior to any aggravation.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA sinus examination to determine the current nature and extent of the Veteran's sinusitis.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should comment as to:

a.  The number of incapacitating episodes of sinusitis that the Veteran has experienced within the last 12-month period requiring prolonged (4-6 weeks) antibiotic treatment.

An incapacitating episode of sinusitis is defined as one that requires bed rest and treatment by a physician.

b.   The number of non-incapacitating episodes in the last year characterized by headaches, pain, and purulent discharge and crusting and their severity.

c.  Whether the Veteran has had radical surgery with chronic osteomyelitic, or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so much be provided.

2.  Schedule the Veteran for a VA examination to determine the current severity of his left lumbar radiculopathy.  The examiner is asked to note all symptoms associated with this disability including pain, sensory loss, functional loss, and/or muscle atrophy.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current cervical spine disorder found to be present.  The claims file must be reviewed in conjunction with the examination. Specifically, the VA examiner should address the following questions: 

a.  Does the Veteran have a cervical spine disorder (currently or at any time since February 2006)? 

b.  If so, is it at least as likely as not (50 percent probability or more) that any currently diagnosed cervical spine disorder was caused (in whole or in part) by the Veteran's military service, to include the in-service fall?

c.  If the currently diagnosed cervical spine disorder is not at least as likely as not attributable to the Veteran's military service, is it at least as likely as not that this disorder was caused (in whole or in part) by a service-connected disability, to include degenerative disc disease and myositic thoracolumbar spine, dysthymic disorder, bilateral chondromalacia of the patella, bilateral lumbar radiculopathy, sinusitis, and erectile dysfunction?

d.  If the response to the paragraph immediately above is negative, then is it at least as likely as not that the currently diagnosed cervical spine disorder has been aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected degenerative disc disease and myositic thoracolumbar spine, dysthymic disorder, bilateral chondromalacia of the patella, bilateral lumbar radiculopathy, sinusitis, and/or erectile dysfunction?

e.  Does the Veteran have thoracic outlet syndrome of the right and/or left side (currently or at any time since February 2006)?  If so, is it at least as likely as not that any diagnosed thoracic outlet syndrome was caused (in whole or in part) by a service-connected disability, to include degenerative disc disease and myositic thoracolumbar spine, dysthymic disorder, bilateral chondromalacia of the patella, bilateral lumbar radiculopathy, sinusitis, and erectile dysfunction?

f.  If the examiner determines that any currently diagnosed thoracic outlet syndrome is not caused by a service-connected disability, is it at least as likely as not that the currently diagnosed thoracic outlet syndrome has been aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the service-connected degenerative disc disease and myositic thoracolumbar spine, dysthymic disorder, bilateral chondromalacia of the patella, bilateral lumbar radiculopathy, sinusitis, and/or erectile dysfunction?

g.  Is it at least as likely as not that any currently diagnosed thoracic outlet syndrome was caused (in whole or in part) by a cervical spine disability?  If not, is it at least as likely as not that any currently diagnosed thoracic outlet syndrome has been aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a cervical spine disability?

h.  Does the Veteran have carpal tunnel syndrome (CTS) of the right and/or left side (currently or at any time since February 2006)?  If so, is it at least as likely as not that any currently diagnosed CTS was caused (in whole or in part) by a service-connected disability, to include degenerative disc disease and myositic thoracolumbar spine, dysthymic disorder, bilateral chondromalacia of the patella, bilateral lumbar radiculopathy, sinusitis, and erectile dysfunction?

i.  If the final question in the above paragraph is answered in the negative, then is it at least as likely as not that the currently diagnosed CTS has been aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected degenerative disc disease and myositic thoracolumbar spine, dysthymic disorder, bilateral chondromalacia of the patella, bilateral lumbar radiculopathy, sinusitis, and/or erectile dysfunction?

j.  Is it at least as likely as not that any currently diagnosed CTS was caused (in whole or in part) by a cervical spine disability?

k.  Does the Veteran have cervical radiculopathy (currently or at any time since February 2006)?
If so, is it at least as likely as not that any currently diagnosed cervical radiculopathy was caused (in whole or in part) by a service-connected disability, to include degenerative disc disease and myositic thoracolumbar spine, dysthymic disorder, bilateral chondromalacia of the patella, bilateral lumbar radiculopathy, sinusitis, and erectile dysfunction?

o.  If the final question in the above paragraph is answered in the negative, then is it at least as likely as not that the currently diagnosed cervical radiculopathy has been aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected degenerative disc disease and myositic thoracolumbar spine, dysthymic disorder, bilateral chondromalacia of the patella, bilateral lumbar radiculopathy, sinusitis, and/or erectile dysfunction?

p.  Is it at least as likely as not that any currently diagnosed cervical radiculopathy was caused (in whole or in part) by a cervical spine disability?

The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so much be provided.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current fibromyalgia found to be present.  The claims file must be reviewed in conjunction with the examination. Specifically, the VA examiner should address the following questions: 

a.  Does the Veteran currently have fibromyalgia? 

b.  If a diagnosis of fibromyalgia is not supported by the record, the examiner is asked to provide alternate diagnoses for the Veteran's associated complaints.

c.  Is it at least as likely as not that any such currently diagnosed disorder was caused (in whole or in part) by a service-connected disability, to include degenerative disc disease and myositic thoracolumbar spine, dysthymic disorder, bilateral chondromalacia of the patella, bilateral lumbar radiculopathy, sinusitis, and erectile dysfunction?
If not, then is it at least as likely as not that such currently diagnosed condition has been aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected degenerative disc disease and myositic thoracolumbar spine, dysthymic disorder, bilateral chondromalacia of the patella, bilateral lumbar radiculopathy, sinusitis, and/or erectile dysfunction?

d.  Is it at least as likely as not that any such currently diagnosed disorder was caused (in whole or in part) by cervical spine disability, bilateral thoracic outlet syndrome, bilateral carpal tunnel syndrome (CTS), or cervical radiculopathy?  If not, then is it at least as likely as not that such currently diagnosed condition was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by cervical spine disability, bilateral thoracic outlet syndrome, bilateral carpal tunnel syndrome (CTS), or cervical radiculopathy?
 
The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so much be provided.

6.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


